DETAILED ACTION

Response to Amendment
This action is in response to the remark entered on January 14th, 2021.
Claim 1 have been amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first component parallel to virtual wall” and “a second component perpendicular to the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 1, 18 and 20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the recited claim limitation regarding, “a first component parallel to a virtual wall”, “a second component perpendicular to the virtual wall” and “a first and a second component corresponding to a virtual”, which are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  It is also further noted that dependent claim based upon the rejected claim are also rejected based upon the dependency, in this instant case, claims 1 – 17 and 19. 

	Regarding claims 1, 18 and 20, applicant recited essence claim limitation regarding, “a first component parallel to a virtual wall”, “a second component perpendicular to the virtual wall” and “a first and a second component corresponding to a virtual” were not supplied within applicant’s written description enables skilled in the art make and use of the second component and second component regards applicant’s invention.  Appropriate further clarification is advised.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


 
Claims 1, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is also further noted that dependent claim based upon the rejected claim are also rejected based upon the dependency, in this instant case, claims 1 – 17 and 19. 

Regarding claims 1, 18 and 20, applicant recited claim limitation regarding, “a first component parallel to a virtual wall”, “a second component perpendicular to the virtual wall” and “a first and a second component corresponding to a virtual” does not distinctly set forth what exactly a first component and a second component is that ought to be particularly pointed out regarding applicant invention distinctly as whether the velocity with first and second component, the UAV with first and second component or the wall with first and second component that ought to be set forth distinctly.  Appropriate further clarification is advised.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 - 3 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Pat Pub No. 2016/0070265) in view of Gong et al (US Pat No. 9,412,278).

	As for claims 1, 18 and 20, Liu et al shows an unmanned aerial vehicle including a computer implemented memory and process configured to execute instructions stored in the memory to: (See at least Para 0070 for UAV 102 along 
 determine a geographic location of the UAV (See at least Para 0084 for UAV location with GPS sensor on Para 0075),  
a velocity of the UAV with a first component parallel to the wall (See at least Para 0068 for specified velocity with three degree of freedom, x, y and z coordinate for translation velocity in z coordinate as first component) ;
a second component perpendicular to the wall (See at least Para 0068 for specified velocity with three degree of freedom, x, y and z coordinate for translation velocity in x and y coordinate as second component); 
determine a distance between the geographic location of the UAV and the wall (See at least Para 0075 and 0096 for relative distance from UAV to obstacle facing wall using sensor); 
in response to the determined distance being less than a threshold distance (See at least Para 0068 for not fly within predetermined distance of restricted flight region with operating rule), 
adjust both the first component and the second component of the UAV velocity based on the distance (See at least Para 0068 for specifying velocity for translation velocity in x and y coordinate by control module 1208 in multiple degree freedom component);
Gong et al further shows a virtual wall  for the velocity components in first directional and second directional of Liu et al (See at least Col 108, lines 59 – 67, 
Liu et al in view of Gong et al shows a first component in velocity x directional coordinate parallel to the virtual wall and a second component in y and z directional coordinate perpendicular to the virtual wall. 
It would have been obvious for one ordinary skill in the art, to provide virtual wall of Gong et al, at the time of invention, for the flight region of Liu et al, in order to provide specific three dimensional boundary, in order to avoiding potential collision, Para 0068, as desired by Liu et al.

As for claims 2 and 19, Liu shows modify a trajectory of the UAV (See at least Para 0068 for the operating rule control the UAV velocity and changes the position, orientation and acceleration changes the trajectory) such that the UAV does not cross the wall in response to the distance being less than the threshold distance (See at least Para 0119 for UAV maintain a specific distance from the obstacle wall no fly within a predetermined distance of the restricted flight region).

It would have been obvious for one ordinary skill in the art, to provide virtual wall of Gong et al, at the time of invention, for the flight region of Liu et al, in order to provide specific three dimensional boundary, in order to avoiding potential collision, Para 0068, as desired by Liu et al.

As for claim 3, Liu specified velocity change with respect to operating rule set for UAV for control velocity in scenario encountering no fly restrict flight region with predetermined distance for collision avoidance, Para 0068, along with environment fly control for translational movement on Para 0084 but does not further specify reducing the second velocity component of the UAV based on the distance without reducing the first component of velocity of the UAV.
Gong et al further shows reduce the second velocity component of the UAV based on the distance without reducing the first component of velocity of the UAV( See at least Col 18, lines 5 – 11 for lateral velocity component of UAV to be decreased).
It would have been obvious for one ordinary skill in the art, to provide velocity component modification of Gong et al, at the time of invention, for the flight region of Liu et al, in order to provide specific three dimensional boundary, in order to avoiding potential collision, Para 0068, as desired by Liu et al.

Response to Arguments
In response to applicant’s remark that Gong and Liu does not shows recited claim limitation for “in response to the distance being less than a threshold, reduce both the first component and the second component of the UAV based on the distance” since Gong et al only shows on Col 17, lines 56 – 67 for adjusting the altitude of the UAV by reducing the speed of rotors and controlling the lateral velocity; however, upon further review, it is noted that skilled in the art could not further locate applicant recited claim limitation within applicant’s written description.  Further consideration and clarification is advised. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 11AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3666